                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


MOHAMED H. NOOR,

           Petitioner,
                                        CIVIL ACTION
           v.
                                        NO. 18-12434-WGY
JEFF SESSIONS, et al.,

           Respondents.


                               ORDER

YOUNG, D.J.                                          April 3, 2019

     On November 21, 2018, Mohamed H. Noor, who was an

immigration detainee at the time, filed a petition for a writ of

habeas corpus under 28 U.S.C. § 2241.   He argued therein that

his continued detention violated his right to due process

because his removal to Somalia was not reasonably foreseeable.

     Respondent Antone Moniz, the superintendent of Plymouth

County Correctional Facility, has moved to dismiss the petition

as moot.   In support of the motion, Moniz submits the

declaration of Alan Greenbaum, the Assistant Field Director for

the United States Department of Homeland Security.   Greenbaum

declares therein under the penalty of perjury that Noor is no

longer in custody of Immigration and Customs Enforcement and

that he was removed to Somalia on Thursday, November 29, 2018.
     The removal of Noor moots his petition for release from

detention.   The Court is therefore without jurisdiction to

entertain this action.   See United States v. Sanchez-Gomez, --

U.S. --, 138 S. Ct. 1532, 1537 (2018) (“A case that becomes moot

at any point during the proceedings is no longer a ‘Case’ or

‘Controversy’ for purposes of Article III, and is outside the

jurisdiction of the federal courts.” (some internal quotation

marks omitted)).

     Accordingly, the motion to dismiss is GRANTED.   A separate

final order of dismissal shall enter.

     SO ORDERED.

                                      /s/ William G. Young
                                     United States District Judge




                                 2
